Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Contact Robert G. Burrows Vice President, Investor Relations 301-795-1877 BurrowsR@ebsi.com Media Contact: Tracey Schmitt Vice President, Corporate Communications 301-795-1800 SchmittT@ebsi.com EMERGENT BIOSOLUTIONS REPORTS FINANCIAL RESULTS FOR FULL YEAR 2010 · 2010 revenues of $286.2 million · 2010 net income of $51.7 million, or $1.63 per share, representing ninth consecutive year of profitability · 2010 cash, investments and accounts receivable balance of $210.4 million · 2011 forecast reaffirmed: total revenues of $320 to $340 million and net income of $35 to $45 million ROCKVILLE, MD, March 10, 2011—Emergent BioSolutions Inc. (NYSE: EBS) announced today its financial results for the full year ended December 31, 2010. Total revenues for 2010 were $286.2 million as compared to $234.8 million in 2009, and net income was $51.7 million, or $1.63 per basic share, as compared to $31.1 million, or $1.02 per basic share, in 2009. For the fourth quarter 2010, total revenues were $103.2 million as compared to $53.8 million in 2009, and net income was $26.2 million, or $0.78 per basic share, as compared to $4.2 million, or $0.14 per basic share, in 2009. R. Don Elsey, chief financial officer of Emergent BioSolutions, stated, “Our 2010 financial performance reflects our continued success in growing revenue from the sale of BioThrax® and government development contracts, as well as from development collaborations with our large pharma partners.We achieved this revenue growth while closely managing our overall expenditures even as we continued to advance our pipeline of vaccines and therapeutics targeting key disease areas.We expect to continue our growth in 2011, as evidenced by our reaffirmed 2011 forecast of total revenues of $320 to $340 million and net income of $35 to $45 million.” 2010 Key Operational Accomplishments · Acquired Trubion Pharmaceuticals, Inc. for a total consideration of up to $131.6 million, including$92.9 million in upfront cash and stock and up to $38.7 million of success-based milestones, payable between October 2010 and October 2013; · Secured a BARDA development contract, valued at up to $107.0 million, to fund qualification, validation and licensure of Building 55 in order to manufacture BioThrax® (Anthrax Vaccine Adsorbed) at large-scale; · Secured a BARDA development contract, valued at up to $186.6 million, to fund development of our rPA vaccine candidate PreviThraxTM (Recombinant Protective Antigen Anthrax Vaccine, Purified); · Secured a NIAID development contract, valued at up to $28.7 million, to fund further development of NuThraxTM (Anthrax Vaccine Adsorbed with CPG 7909 Adjuvant), the second contract award for this vaccine candidate; · Launched Singapore operations and formed EPIC Bio, Pte. Ltd., a joint venture with Temasek Life Sciences Ventures Pte. Ltd., to develop, manufacture, and commercialize pre-pandemic influenza vaccines and therapeutics; · Obtained Fast Track designation and Orphan Drug status from FDA for ThravixaTM (Fully Human Anthrax Monoclonal Antibody); · Initiated a Phase 1 clinical study for Thravixa; · Initiated a Phase 1 clinical study for NuThrax; and · Expanded the Board of Directors with the appointment of John E. Niederhuber, M.D., former Director, The National Cancer Institute (NCI), and Marvin White, Chief Financial Officer, St. Vincent Health and former Chief Financial Officer, LillyUSA. 2010 Key Financial Results Product Sales For 2010, product sales were $251.4 million, an increase of $34.2 million, or 16 percent, from $217.2 million for 2009.This increase was primarily due to a 15 percent increase in the number of doses of BioThrax delivered.Product sales revenues for 2010 consisted of BioThrax sales to CDC of $248.5 million and aggregate international and other sales of $2.9 million. Contracts and Grants Revenues For 2010, contracts and grants revenues were $34.8 million, an increase of $17.2 million, or 98 percent, from $17.6 million for 2009.The increase was primarily due to revenues from our recently awarded contracts with BARDA and NIAID and our collaboration with Abbott Laboratories. Cost of Product Sales For 2010, cost of product sales was $47.1 million, an increase of $0.9 million, or 2 percent, from $46.3 million for 2009.This increase was primarily attributable to the 15 percent increase in BioThrax doses sold, substantially offset by a decrease in cost per dose sold associated with increased production yield in the period during which the doses sold were produced. Research and Development For 2010, research and development expenses were $89.3 million, an increase of $14.7 million, or 20 percent, from $74.6 million for 2009.This increase reflects higher contract service and personnel costs, and includes increased expenses of $7.7 million on product candidates associated with our BioDefense Division and increased expenses of $6.9 million on product candidates and technology platform development activities associated with our BioSciences Division. Selling, General and Administrative For 2010, selling, general and administrative expenses were $76.2 million, an increase of $2.4 million, or 3 percent, from $73.8 million for 2009.This increase is primarily due to increased personnel and professional services to support the business. Financial Condition and Liquidity Cash and cash equivalents combined with investments at December 31, 2010 was $171.0 million compared to $102.9 million at December 31, 2009.Additionally, at December 31, 2010, the accounts receivable balance was $39.3 million, which is comprised primarily of unpaid amounts due related to shipments of BioThrax received and accepted by the US government in the fourth quarter of 2010. 2011 Forecast For 2011, the company is reaffirming its financial forecast of total revenues of $320 to $340 million and net income of $35 to $45 million. 2011 total revenue is expected to be driven by, among other things: · the continuation of deliveries of BioThrax under the current multi-year procurement contract with CDC; · additional deliveries of BioThrax under a follow-on, multi-year procurement contract with CDC, anticipated to begin deliveries in 4Q 2011; · a significant increase in contracts and grants revenue based primarily on development contracts already in place that are funding the validation and qualification of manufacturing of BioThrax in the company’s large-scale facility and the further development of our rPA vaccine candidate PreviThrax; and · collaboration and milestone revenues associated with achievement of clinical development milestones related to the company’s oncology product candidate, which is under an existing co-development agreement with Abbott, and the company’s autoimmune product candidate, which is being developed by Pfizer under a license agreement from the company. Conference Call and Webcast Company management will host a conference call at 5:00 pm Eastern on March 10, 2011 to discuss the financial results for the fourth quarter and full twelve months of 2010, recent business developments and the forecast for 2011.The conference call will be accessible by dialing 888/713-4205 or 617/213-4862 (international) and providing passcode 91804244.A webcast of the conference call will be accessible from the company’s website at www.emergentbiosolutions.com, under “Investors”. A replay of the conference call will be accessible, approximately two hours following the conclusion of the call, by dialing 888/286-8010 or 617/801-6888 and using the passcode 77289976.The replay will be available through March 24, 2011.The webcast will be archived on the company’s website, www.emergentbiosolutions.com, under “Investors”. About Emergent BioSolutions Inc. Emergent BioSolutions protects and enhances life by developing and manufacturing vaccines and therapeutics that are supplied to healthcare providers and purchasers for use in preventing and treating disease.Emergent’s marketed and investigational products target infectious diseases, oncology and autoimmune disorders.Additional information may be found at www.emergentbiosolutions.com. Safe Harbor Statement This press release includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Any statements other than statements of historical fact, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management, including any potential future securities offering, our estimates of preliminary results for 2010, and our expected revenue growth and net earnings for 2011, and any other statements containing the words "believes", "expects", "anticipates", "plans", "estimates" and similar expressions, are forward-looking statements. There are a number of important factors that could cause the company's actual results to differ materially from those indicated by such forward-looking statements, including appropriations for BioThrax® procurement; our ability to obtain new BioThrax® sales contracts or modifications to existing contracts; our plans to pursue label expansions and improvements for BioThrax®; our ability to perform under our current development contracts with the U.S. government; our plans to expand our manufacturing facilities and capabilities; the rate and degree of market acceptance of our products and product candidates; the success of preclinical studies and clinical trials of our product candidates and post-approval clinical utility of our products; the potential benefits of our existing collaborations and our ability to selectively enter into additional collaborative arrangements; ongoing and planned development programs, preclinical studies and clinical trials; and other factors identified in the company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 and subsequent reports filed with the SEC. The company disclaims any intention or obligation to update any forward-looking statements as a result of developments occurring after the date of this press release. Financial Statements Follow Emergent BioSolutions Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share and per share data) December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments - Accounts receivable Inventories Note receivable - Deferred tax assets, net Income tax receivable, net Restricted cash Prepaid expenses and other current assets Total current assets Property, plant and equipment, net In-process research and development - Goodwill - Assets held for sale Deferred tax assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued compensation Indebtedness under line of credit - Long-term indebtedness, current portion Deferred revenue, current portion Total current liabilities Long-term indebtedness, net of current portion Deferred revenue, net of current portion - Contingent value right - Other liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, $0.001 par value; 15,000,000 shares authorized, 0 shares issued and outstanding at December 31, 2010 and 2009, respectively - - Common stock, $0.001 par value; 100,000,000 shares authorized, 35,011,423 and 30,831,360 shares issued and outstanding at December 31, 2010 and December 31, 2009, respectively 35 31 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Emergent BioSolutions Inc. stockholders’ equity Noncontrolling interest in subsidiary Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Emergent BioSolutions Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except per share data) Three Months Ended December 31, (Unaudited) Revenues: Product sales $ $ Contracts and grants Total revenues Operating expenses: Cost of product sales Research and development Selling, general and administrative Income from operations Other income (expense): Interest income 31 Interest expense - 7 Other income (expense), net ) ) Total other income (expense) 19 Income before provision for income taxes Provision for income taxes Net income Net loss attributable to noncontrolling interest Net income attributable to Emergent BioSolutions Inc. $ $ Earnings per share - basic $ $ Earnings per share - diluted $ $ Weighted-average number of shares - basic Weighted-average number of shares - diluted Emergent BioSolutions Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except per share data) Twelve Months Ended December 31, Revenues: Product sales $ $ Contracts and grants Total revenues Operating expenses: Cost of product sales Research and development Selling, general and administrative Income from operations Other income (expense): Interest income Interest expense - (7 ) Other income (expense), net ) ) Total other income (expense) ) Income before provision for income taxes Provision for income taxes Net income Net loss attributable to noncontrolling interest Net income attributable to Emergent BioSolutions Inc. $ $ Earnings per share - basic $ $ Earnings per share - diluted $ $ Weighted-average number of shares - basic Weighted-average number of shares - diluted Emergent BioSolutions Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Twelve Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile to net cash provided by operating activities: Stock-based compensation expense Depreciation and amortization Deferred income taxes Non-cash development expenses from joint venture (Gain) Loss on disposal of property and equipment ) 61 Provision for impairment of long-lived assets Provision for impairment of accrued interest on note receivable - Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories Income taxes ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued compensation Accrued expenses and other liabilities ) ) Deferred revenue ) 23 Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Acquisition of Trubion Pharmaceuticals, Inc., net of cash acquired ) - Proceed from the sale of investments - Repayment of note receivable - Net cash used in investing activities ) ) Cash flows from financing activities: Restricted cash deposit (2
